ReliaStar Life Insurance Company and its Separate Account N ING ADVANTAGE CENTURY PLUS SM Supplement Effective as of April 30, 2012 The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated April 29, 2011, as amended. Please read it carefully and keep it with your Contract Prospectus for future reference. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES The following investment options available through the contracts have changed their names as follows: Former Fund Name New Fund Name ING Baron Small Cap Growth Portfolio ING Baron Growth Portfolio Lord Abbett Series Fund – Mid-Cap Value Lord Abbett Series Fund – Mid Cap Stock Portfolio Portfolio NOTICE OF AND IMPORTANT INFORMATION REGARDING AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the ING Artio Foreign Portfolio. On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Artio Foreign Portfolio. Subject to shareholder approval, effective on or about July 21, 2012 (the “Reorganization Effective Date”), the ING Artio Foreign Portfolio (the “Merging Fund”) will be reorganized and will merge with and into the following “Surviving Fund.” Merging Fund Surviving Fund ING Artio Foreign Portfolio (Class S) ING Templeton Foreign Equity Portfolio (Class I) · Prior to the Reorganization Effective Date, you may transfer amounts allocated to the subaccount that invests in the Merging Fund to any other available subaccount or to any available fixed interest option. See the “TRANSFERS AMONG INVESTMENT OPTIONS” section of your Contract Prospectus for information about making subaccount transfers, including applicable restrictions and limits on transfers. · On the Reorganization Effective Date, your investment in the subaccount that invests in the Merging Fund will automatically become an investment in the subaccount that invests in the corresponding Surviving Fund with an equal total net asset value. X.100208-11 C 1 April 2012 · On the Reorganization Effective Date, all existing account balances invested in Class S shares of the ING Artio Foreign Portfolio will automatically become investments in the subaccount that invests in Class I shares of the ING Templeton Foreign Equity Portfolio. Class I shares have lower total fund expenses than Class S shares, and the effect of this transaction is to give contract owners an investment in a similar fund managed by the same investment adviser at a lower cost. · Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the subaccount that invests in the Merging Fund will be automatically allocated to the subaccount that invests in the corresponding Surviving Fund. You may give us alternative allocation instructions at any time by contacting our Administrative Service Center at: ING Service Center, P.O. Box 5050, Minot, ND, 58702-5050 or calling 1-877-884-5050. · After the Reorganization Effective Date, the Merging Fund will no longer exist and all references to it in the Contract Prospectus will be replaced by the corresponding Surviving Fund. · You will not incur any fees or charges or any tax liability because of the upcoming fund reorganization. · Information about the investment advisers/subadvisers and the investment objective(s) of the Merging Fund and the Surviving Fund, can be found in the chart below under “Important Information About The Funds Available Through the Contracts.” IMPORTANT INFORMATION REGARDING THE COMPANY The following updates and replaces the Regulatory Matters paragraph in the Contract Prospectus: Regulatory Matters. As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with examinations, inquiries, investigations and audits of the products and practices of the Company or the financial services industry. Considerable regulatory scrutiny currently is being focused on whether and to what extent life insurance companies are using the United States Social Security Administration’s Death Master File (“SSDMF”) to proactively ascertain when customers have deceased and to pay benefits even where no claim for benefits has been made. The Company has received industry-wide and company-specific inquiries and is engaged in market conduct examinations with respect to its claims settlement practices, use of the SSDMF, and compliance with unclaimed property laws. A majority of states are conducting an audit of the Company’s compliance with unclaimed property laws. The Company also has been reviewing whether benefits are owed and whether reserves are adequate in instances where an insured appears to have died, but no claim for death benefits has been made. Some of the investigations, exams, inquiries and audits could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company to adverse consequences, including, but not limited to, settlement payments, additional payments to beneficiaries, and additional escheatment of funds deemed abandoned under state laws. They may also result in fines and penalties and changes to the Company’s procedures for the identification and escheatment of abandoned property, and other financial liability. While it is not possible to predict the outcome of any such action, or internal or external investigations, examinations, reviews or inquiries, management does not believe that they will have a material adverse effect on the Company’s financial position. It is the practice of the Company and its affiliates to cooperate fully in these matters. X.100208-11C 2 April 2012 IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT The following updates information regarding payment of death benefits or proceeds in the “DEATH BENEFIT” and “INCOME PHASE” sections of the Contract Prospectus. Payment of Death Benefit or Proceeds. Subject to state law conditions and requirements, full payment of the death benefit or proceeds (“Proceeds”) to a beneficiary may be made into an interest bearing retained asset account that is backed by our general account. The retained asset account is not guaranteed by the Federal Deposit Insurance Corporation (“FDIC”). The beneficiary may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to earn a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the contract. A beneficiary should carefully review all settlement and payment options available under the contract and are encouraged to consult with a financial professional or tax advisor before choosing a settlement or payment option. A beneficiary may request additional information about the retained asset account and the draftbook feature or may elect to receive payment of the Proceeds by check rather than through the account’s draftbook feature by contacting us at the contacting our Administrative Service Center at: ING Service Center, P.O. Box 5050, Minot, ND, 58702-5050, 1-877-884-5050. IMPORTANT INFORMATION ABOUT THE FUNDS AVAILABLE THROUGH THE CONTRACTS The following chart lists the variable investment options that are available through the contracts. Some investment options may be unavailable through certain contracts or plans, or in some states. The investment results of the mutual funds (funds) are likely to differ significantly and there is no assurance that any of the funds will achieve their respective investment objectives. You should consider the investment objectives, risks and charges, and expenses of the funds carefully before investing. Please refer to the fund prospectuses for additional information. Shares of the funds will rise and fall in value and you could lose money by investing in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the Investment Company Act of 1940. Fund prospectuses may be obtained free of charge by contacting our Administrative Service Center at: ING Service Center, P.O. Box 5050 Minot, ND 58702-5050, calling 1-877-884-5050 or by accessing the SEC’s website or by contacting the SEC Public Reference Branch. If you received a summary prospectus for any of the funds available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund's summary prospectus. X.100208-11C 3 April 2012 Certain funds offered under the contracts have investment objectives and policies similar to other funds managed by the fund’s investment adviser. The investment results of a fund may be higher or lower than those of other funds managed by the same adviser. There is no assurance and no representation is made that the investment results of any fund will be comparable to those of another fund managed by the same investment adviser. Fund Name Investment Adviser/Subadviser Investment Objective(s) American Funds – Growth Fund (Class 2) Seeks growth of capital by investing primarily in common stocks and seeks to Investment Adviser: Capital Research and invest in companies that appear to offer Management Company SM superior opportunities for growth of capital. American Funds – Growth-Income Fund (Class 2) Seeks capital growth over time and income by investing primarily in common stocks or Investment Adviser: Capital Research and other securities that demonstrate the Management Company SM potential for capital appreciation and/or dividends. American Funds – International Fund (Class 2) Seeks growth of capital over time by investing primarily in common stocks of Investment Adviser: Capital Research and companies located outside the United Management Company SM States. Fidelity ® VIP Contrafund ® Portfolio (Initial Class) Seeks long-term capital appreciation. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: FMR Co., Inc. (“FMRC”) and other investment advisers Fidelity ® VIP Equity-Income Portfolio (Initial Class) Seeks reasonable income. Also considers the potential for capital appreciation. Seeks to achieve a yield which exceeds the Investment Adviser: Fidelity Management & composite yield on the securities Research Company (“FMR”) comprising the S&P 500 ® Index. Subadvisers: FMRC and other investment advisers Fidelity ® VIP Index 500 Portfolio (Initial Class) Seeks investment results that correspond to the total return of common stocks publicly Investment Adviser: Fidelity Management & traded in the United States, as represented Research Company (“FMR”) by the S&P 500 ® Index. Subadvisers: Geode Capital Management, LLC (“Geode”) and FMRC X.100208-11 C 4 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) Fidelity ® VIP Investment Grade Bond Portfolio Seeks as high a level of current income as (Initial Class) is consistent with the preservation of capital. Investment Adviser: Fidelity Management & Research Company (“FMR”) Subadvisers: Fidelity Investments Money Management, Inc. (“FIMM”) and other investment advisers Fidelity ® VIP Money Market Portfolio (Initial Class) Seeks as high a level of current income as is consistent with preservation of capital Investment Adviser: Fidelity Management & and liquidity. Research Company (“FMR”) Subadvisers: FIMM and other investment advisers Franklin Small Cap Value Securities Fund (Class 2) Seeks long-term total return. Under normal market conditions, the Fund invests at least Investment Adviser: Franklin Advisory Services, LLC 80% of its net assets in investments of small capitalization companies. ING American Century Small-Mid Cap Value Portfolio Seeks long-term capital growth; income is (Class I) a secondary objective. Investment Adviser: Directed Services LLC Subadviser: American Century Investment Management, Inc. ING Artio Foreign Portfolio (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Artio Global Management, LLC ING Baron Growth Portfolio (Class I) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: BAMCO, Inc. ING BlackRock Large Cap Growth Portfolio (Class I) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: BlackRock Investment Management, LLC X.100208-11 C 5 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING BlackRock Science and Technology Opportunities Seeks long-term capital appreciation. Portfolio (Class I) Investment Adviser: ING Investments, LLC Subadviser: BlackRock Advisors, LLC ING Clarion Global Real Estate Portfolio (Class I) Seeks high total return, consisting of capital appreciation and current income. Investment Adviser: ING Investments, LLC Subadviser: CBRE Clarion Securities LLC ING Davis New York Venture Portfolio (Class I) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Davis Selected Advisers, L.P. ING FMR SM Diversified Mid Cap Portfolio * (Class S) Seeks long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: Fidelity Management & Research Company *FMR SM is a service mark of Fidelity Management & Research Company ING Global Resources Portfolio (Class S) A non-diversified portfolio that seeks long- term capital appreciation. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Growth and Income Portfolio (Class I) Seeks to maximize total return through investments in a diversified portfolio of Investment Adviser: ING Investments, LLC common stocks and securities convertible into common stock. It is anticipated that Subadviser: ING Investment Management Co. LLC capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio (Class I) Seeks to outperform the total return performance of the S&P 500 Index, while Investment Adviser: ING Investments, LLC maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Index Plus MidCap Portfolio (Class I) Seeks to outperform the total return performance of the Standard and Poor’s Investment Adviser: ING Investments, LLC MidCap 400 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC X.100208-11 C 6 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Index Plus SmallCap Portfolio (Class I) Seeks to outperform the total return performance of the Standard and Poor’s Investment Adviser: ING Investments, LLC SmallCap 600 Index, while maintaining a market level of risk. Subadviser: ING Investment Management Co. LLC ING Intermediate Bond Portfolio (Class I) Seeks to maximize total return consistent with reasonable risk. The Portfolio seeks Investment Adviser: ING Investments, LLC its objective through investments in a diversified portfolio consisting primarily of Subadviser: ING Investment Management Co. LLC debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING International Index Portfolio (Class S) Seeks investment (before fees and expenses) results that correspond to the Investment Adviser: ING Investments, LLC total return (which includes capital appreciation and income) of a widely Subadviser: ING Investment Management Co. LLC accepted international index. ING International Value Portfolio (Class I) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Invesco Van Kampen Comstock Portfolio (Class I) Seeks capital growth and income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Van Kampen Equity and Income Portfolio Seeks total return, consisting of long-term (Class I) capital appreciation and current income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING Invesco Van Kampen Growth and Income Seeks long-term growth of capital and Portfolio (Class S) income. Investment Adviser: Directed Services LLC Subadviser: Invesco Advisers, Inc. ING JPMorgan Emerging Markets Equity Portfolio Seeks capital appreciation. (Class S) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. X.100208-11 C 7 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING JPMorgan Mid Cap Value Portfolio (Class I) Seeks growth from capital appreciation. Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Equity Portfolio Seeks capital growth over the long term. (Class I) Investment Adviser: Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio (Class I) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Large Cap Value Portfolio (Class I) Seeks long-term growth of capital and current income. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC ING Limited Maturity Bond Portfolio (Class S) Seeks highest current income consistent with low risk to principal and liquidity and Investment Adviser: Directed Services LLC secondarily, seeks to enhance its total return through capital appreciation when Subadviser: ING Investment Management Co. LLC market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio (Class I) Seeks high level of current income consistent with the preservation of capital Investment Adviser: Directed Services LLC and liquidity. Subadviser: ING Investment Management Co. LLC ING Marsico Growth Portfolio (Class I) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Marsico Capital Management, LLC ING MFS Total Return Portfolio (Class S) Seeks above-average income (compared to a portfolio entirely invested in equity Investment Adviser: Directed Services LLC securities) consistent with the prudent employment of capital and secondarily, Subadviser: Massachusetts Financial Services seeks reasonable opportunity for growth of Company capital and income. X.100208-11 C 8 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING MidCap Opportunities Portfolio (Class I) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Oppenheimer Global Portfolio (Class I) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: OppenheimerFunds, Inc. ING PIMCO Total Return Portfolio (Class I) Seeks maximum total return, consistent with capital preservation and prudent Investment Adviser: Directed Services LLC investment management. Subadviser: Pacific Investment Management Company LLC ING Pioneer Fund Portfolio (Class S) Seeks reasonable income and capital growth. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer High Yield Portfolio (Class I) Seeks to maximize total return through income and capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Portfolio (Class S) Seeks capital appreciation. Investment Adviser: Directed Services LLC Subadviser: Pioneer Investment Management, Inc. ING Russell TM Large Cap Growth Index Portfolio A non-diversified Portfolio that seeks (Class I) investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return (which includes capital appreciation and income) of the Russell Top 200 ® Subadviser: ING Investment Management Co. LLC Growth Index. ING Russell TM Large Cap Index Portfolio (Class I) Seeks investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return (which includes capital appreciation and income) of the Russell Top 200 ® Subadviser: ING Investment Management Co. LLC Index. X.100208-11 C 9 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Russell TM Mid Cap Growth Index Portfolio A non-diversified Portfolio that seeks (Class S) investment results (before fees and expenses) that correspond to the total Investment Adviser: ING Investments, LLC return (which includes capital appreciation and income) of the Russell Midcap ® Subadviser: ING Investment Management Co. LLC Growth Index. ING SmallCap Opportunities Portfolio (Class I) Seeks long-term capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Solution Income Portfolio (Class I) Seeks to provide a combination of total return and stability of principal consistent Investment Adviser: Directed Services LLC with an asset allocation targeted to retirement. Subadviser: Investment Committee ING Solution 2015 Portfolio (Class I) Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2015. On Subadviser: Investment Committee the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2025 Portfolio (Class I) Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2025. On Subadviser: Investment Committee the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Solution 2035 Portfolio (Class I) Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2035. On Subadviser : Investment Committee the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. X.100208-11 C 10 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Solution 2045 Portfolio (Class I) Until the day prior to its Target Date, the Portfolio seeks to provide total return Investment Adviser: Directed Services LLC consistent with an asset allocation targeted at retirement in approximately 2045. On Subadviser: Investment Committee the Target Date, the Portfolio’s investment objective will be to seek to provide a combination of total return and stability of principal consistent with an asset allocation targeted to retirement. ING Strategic Allocation Conservative Portfolio Seeks to provide total return (i.e., income (Class I) and capital growth, both realized and unrealized) consistent with preservation of Investment Adviser: ING Investments, LLC capital. Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Growth Portfolio (Class I) Seeks to provide capital appreciation. Investment Adviser: ING Investments, LLC Subadviser: ING Investment Management Co. LLC ING Strategic Allocation Moderate Portfolio (Class I) Seeks to provide total return (i.e., income and capital appreciation, both realized and Investment Adviser: ING Investments, LLC unrealized). Subadviser: ING Investment Management Co. LLC ING T. Rowe Price Capital Appreciation Portfolio Seeks, over the long-term, a high total (Class S) investment return, consistent with the preservation of capital and with prudent Investment Adviser: Directed Services LLC investment risk. Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Diversified Mid Cap Growth Seeks long-term capital appreciation. Portfolio (Class I) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Equity Income Portfolio (Class I) Seeks substantial dividend income as well as long-term growth of capital. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING T. Rowe Price Growth Equity Portfolio (Class I) Seeks long-term capital growth, and secondarily, increasing dividend income. Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. X.100208-11 C 11 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) ING T. Rowe Price International Stock Portfolio Seeks long-term growth of capital. (Class I) Investment Adviser: Directed Services LLC Subadviser: T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Portfolio (Class I) Seeks long-term capital growth. Investment Adviser: Directed Services LLC Subadviser: Templeton Investment Counsel, LLC ING UBS U.S. Large Cap Equity Portfolio (Class I) Seeks long-term growth of capital and future income. Investment Adviser: Directed Services LLC Subadviser: UBS Global Asset Management (Americas) Inc. ING U.S. Stock Index Portfolio (Class I) Seeks total return. Investment Adviser: Directed Services LLC Subadviser: ING Investment Management Co. LLC Lord Abbett Series Fund – Mid Cap Stock Portfolio The Fund seeks capital appreciation (Class VC) through investments, primarily in equity securities, which are believed to be Investment Adviser: Lord, Abbett & Co. LLC undervalued in the marketplace. Neuberger Berman AMT Socially Responsive Portfolio ® Seeks long-term growth of capital by (Class I) investing primarily in securities of companies that meet the fund’s financial Investment Adviser: Neuberger Berman Management criteria and social policy. LLC Subadviser: Neuberger Berman LLC PIMCO VIT Real Return Portfolio (Administrative Seeks maximum real return, consistent Class) with preservation of real capital and prudent investment management. Investment Adviser: Pacific Investment Management Company LLC (PIMCO) Pioneer High Yield VCT Portfolio (Class I) Seeks to maximize total return through a combination of income and capital Investment Adviser: Pioneer Investment Management, appreciation. Inc. X.100208-11 C 12 April 2012 Fund Name Investment Adviser/Subadviser Investment Objective(s) Wanger Select Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC Wanger USA Seeks long-term capital appreciation. Investment Adviser: Columbia Wanger Asset Management, LLC (1) These funds are structured as fund of funds that invest directly in shares of the underlying funds. A fund structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying funds in which it invests. Please refer to the fund prospectus for information about the aggregate annual operating expenses of the fund and its corresponding underlying fund or funds. X.100208-11C 13 April 2012
